DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (US 2016/0195183).
Regarding Claim 1, Matsuda discloses a torque detection device in a power transmission device including a speed change mechanism, the torque detection device detecting torque on a rotary shaft (9, 13) that rotates with a gear (see Fig. 6, showing that the “output shaft 14” is monolithically formed with the “output gear 8”, and accordingly are considered to be one piece which is the “gear”) (see Fig. 6, 
A first encoder (10) having a first detected portion (37) and directly fixed to the rotary shaft (see Fig. 6) so as to rotate with the rotary shaft (see [0120]).
A second encoder (11) having a second detected portion (38) and directly fixed to the gear (see Fig. 6) so that the second encoder rotates with the gear (see [0120]; see also Fig. 6,) and that the second detected portion is located near the first detected portion (Note: the recitation “located near” while broad is not considered indefinite, and is being interpreted to be anywhere in the transmission; see Fig. 6, showing that the two magnets are adjacent to one another, and are considered to be “located near” one another). 
A rotational displacement detection sensor (12) that detects rotational displacements of the first detected portion and the second detected portion (see [0127]).
Regarding Claim 2, Matsuda further discloses the torque detection device according to claim 1, wherein splines (24a, 62) are formed in an outer peripheral surface of the rotary shaft and an inner peripheral surface of the gear (see Fig. 6) at positions separated from the first encoder in an axial direction of the power transmission device (see Fig. 6, showing the encoder and spline are axially spaced from one another), and the splines of the rotary shaft and the splines of the gear are fitted together (see Fig. 6). 
The gear has, between the splines and the first encoder in the axial direction, a non-contributing portion (14) that does not contribute to torque transmission (see Fig. 6, showing no power transmission along portion 14).
The second encoder is directly fixed to the non-contributing portion of the gear (see Fig. 6).
Regarding Claim 3, Matsuda further discloses the torque detection device according to claim 2, wherein the non-contributing portion is rotatably supported by a case (see [0117], disclosing a housing) via a bearing (29b) (see [0117]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658